Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to preliminary amendment filed on 10/06/20, which is considered by the examiner.
Claims 1-14 are pending.

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statements
5.	   The information disclosure statement (IDS) submitted on 10/06/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
6.	The drawings filed on 10/06/20 are accepted by the examiner.

Response to amendment
7.	Applicant’s amendment filed on 10/06/20, with respect to the specification has been fully considered and acknowledged by the examiner.

Specification
8.	The abstract of the disclosure is objected to because it contains a legal phraseology “comprising” in line 3. Correction is required.  See MPEP § 608.01(b). The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  


Claim Objections
9.	Claims 5, 9-10 & 12-14 are objected to because of the following informalities:  
10.	Claim 5, in part, recites, “…RAN…” in line 2. For clarity, it is suggested to fully describe an acronym when reciting for the first time in the claim.
11.	Claim 9, in part, recites, “NG-RAN” in line 1. For clarity, it is suggested to fully describe an acronym when reciting for the first time in the claim.
12.	Claim 10, in part, recites, “a UE” in line 1, “an RRC” in line 4, and “a PDU” in line 7. For clarity, it is suggested to fully describe an acronym when reciting for the first time in the claim.
13.	Claim 10, in part, recites, “an RRC” in line 4. It is recommended to change to, “a RRC”.
14.	Claim 12, in part, recites, “the device” in line 3. For consistency and clarification with “a a UE device” recited in claim 10, line 1, it is suggested to change “the device” in line 3, to “the UE device”.
15.	Claim 13, in part, recites, “PDU” in line 1, and “an RRC” in line 4. For clarity, it is suggested to fully describe an acronym when reciting for the first time in the claim.
14, in part, recites, “the release of the release of” in lines 1-2. It is recommended to change to, “the release of ”.


Claim Rejections - 35 USC § 103
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
18.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over by 3GPP TS 38.413 et al. (hereinafter referred as 3GPP) NPL Document, “technical specification group services and system aspects; Procedure for the 5G system; stage 2 (release 15), 03-2018”, in Oscar), International Publication No. WO 2017/085621 A1.
Regarding claims 1 & 10: 3GPP discloses a UE (See FIG. 4.3.4.2-1; UE) device in a wireless communication system, comprising: 
a memory (UE is equipped with a memory); and 
at least one processor (UE is equipped with a CPU/a Processor) coupled to the memory, wherein the at least one processor is configured to transmit an RRC message for a resumption to a base station (Corresponds to NG-RAN node) in an RRC inactive state (See page 111; UE context transfer: this action is due to a UE resumes from the NG-RAN node different from the one which sent the UE into RRC inactive state. Also, the UE sends a request to release PDU session resource) and
to receive information to instruct a release of resource in response to the RRC message for the resumption (See Page 75; the UE receives a message from the NG-RAN node as a response to a request to release established PDU session resource).
The 3GPP does not explicitly discloses a UE comprising: a memory; and 
at least one processor coupled to the memory and wherein the release of the resource is based on a deactivation of a PDU session of the UE.
However, Oscar from the same field of endeavor discloses a UE (See FIG. 5; wireless device) comprising: a memory (See FIG. 5; storage); and at least one processor (See FIG. 5; processor) coupled to the memory, wherein the at least one processor is configured to transmit an RRC message for a resumption to a base station in an RRC inactive state (See FIG. 4 & Para. 0074; The UE remains in IDLE/SUSPENDED state until new uplink data arrives and sends RRC Connection resume request to eNB) and wherein the release of the resource is based on a (See FIG. 2 & Para. 0043; suspended RRC connection of a UE is resumed).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include output a streaming request to a relay and wherein the release of the resource is based on a deactivation of a PDU session of the UE as taught by Oscar in the system of 3GPP to enable the resuming eNB to quickly and efficiently identify the suspending eNB such that the UE context can be retrieved (See Para. 0009; lines 2-3).
Regarding claim 2: The combination of 3GPP and Oscar disclose a UE/a method.
Furthermore, 3GPP discloses a UE/a method, wherein the information to instruct the release of the resource is transmitted from the base station, when the base station receives a PDU session release command (See Page 75; the UE receives a message from the NG-RAN node as a response to a request to release established PDU session resource).
Regarding claims 3 & 11: The combination of 3GPP and Oscar disclose a UE/a method.
Furthermore, 3GPP discloses a UE/a method, wherein the RRC message for the resumption is transmitted irrespective of a PDU session release command received by the base station from a network (See Page 75; the UE receives a message from the NG-RAN node as a response to a request to release established PDU session resource).
Regarding claim 4: The combination of 3GPP and Oscar disclose a UE/a method.
Furthermore, Oscar discloses a UE/a method, wherein the RRC message for the resumption is transmitted from the UE in order to perform the resumption (See FIG. 2 & Para. 0006-0007; the UE sends RRC connection resume request to eNB for UL/DL data).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the RRC message for the resumption is transmitted (See Para. 0009; lines 2-3).
Regarding claim 5: The combination of 3GPP and Oscar disclose a UE/a method.
Furthermore, Oscar discloses a UE/a method, wherein the RRC message for the resumption is transmitted from the UE as a response to RAN paging (See FIG. 2 & Para. 0074; response to a random access response).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the RRC message for the resumption is transmitted from the UE as a response to RAN paging as taught by Oscar in the system of 3GPP to enable the resuming eNB to quickly and efficiently identify the suspending eNB such that the UE context can be retrieved (See Para. 0009; lines 2-3).
Regarding claim 6: The combination of 3GPP and Oscar disclose a UE/a method.
Furthermore, Oscar discloses a UE/a method, wherein the RAN paging is irrespective of a PDU session release command received by the base station from the network (See FIG. 2 & Para. 0074; response to a random access response).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the RAN paging is irrespective of a PDU session release command received by the base station from the network as taught by Oscar in the system of 3GPP to enable the resuming eNB to quickly and efficiently identify the suspending eNB such that the UE context can be retrieved (See Para. 0009; lines 2-3).
Regarding claim 7: The combination of 3GPP and Oscar disclose a UE/a method.
(See FIG. 4 & Para. 0077; RRC connection resume is performed after the UE context response).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the RRC message for the resumption is transmitted from the UE, after the base station receives a PDU session release command from the network as taught by Oscar in the system of 3GPP to enable the resuming eNB to quickly and efficiently identify the suspending eNB such that the UE context can be retrieved (See Para. 0009; lines 2-3).
Regarding claim 8: The combination of 3GPP and Oscar disclose a UE/a method.
Furthermore, Oscar discloses a UE/a method, wherein the release of the resource is a release of a data radio bearer (DRB) (See Para. 0004-0005; the UE context contains bearer configuration).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the release of the resource is a release of a data radio bearer (DRB) as taught by Oscar in the system of 3GPP to enable the resuming eNB to quickly and efficiently identify the suspending eNB such that the UE context can be retrieved (See Para. 0009; lines 2-3).
Regarding claim 9: The combination of 3GPP and Oscar disclose a UE/a method.
Furthermore, 3GPP discloses a UE/a method, wherein the base station is an NG-RAN (See page 75; NG-RAN).
Regarding claim 12: The combination of 3GPP and Oscar disclose a UE/a method.
(See FIG. 4 & Para. 0074; suspending eNB).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the UE device communicates with at least one of a mobile terminal, a network and a self-driving vehicle other than the device as taught by Oscar in the system of 3GPP to enable the resuming eNB to quickly and efficiently identify the suspending eNB such that the UE context can be retrieved (See Para. 0009; lines 2-3).
Regarding claim 13: 3GPP discloses a method of transceiving a signal related to a PDU session of a base station (Corresponds to NG-RAN node) in a wireless communication system, the method comprising: 
receiving, by the base station, an RRC message for a resumption from a UE in an RRC inactive state (See page 111; UE context transfer: this action is due to a UE resumes from the NG-RAN node different from the one which sent the UE into RRC inactive state. Also, the NG-RAN node receives a request to release PDU session resource from a UE); and
 transmitting, by the base station, information to instruct a release of resource in response to the RRC message for the resumption from the UE, wherein the release of the resource is based on a deactivation of the PDU session of the UE (See Page 75; the NG-RAN node transmits a message as a response to a request to release established PDU session resource).
The 3GPP does not explicitly discloses receiving, by the base station, an RRC message for a resumption from a UE in an RRC inactive state and wherein the release of the resource is based on a deactivation of a PDU session of the UE.
(See FIG. 4 & Para. 0074; The UE remains in IDLE/SUSPENDED state until new uplink data arrives and sends RRC Connection resume request to eNB), and wherein the release of the resource is based on a deactivation of a PDU session of the UE (See FIG. 2 & Para. 0043; suspended RRC connection of a UE is resumed).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include receiving, by the base station, an RRC message for a resumption from a UE in an RRC inactive state and wherein the release of the resource is based on a deactivation of a PDU session of the UE as taught by Oscar in the system of 3GPP to enable the resuming eNB to quickly and efficiently identify the suspending eNB such that the UE context can be retrieved (See Para. 0009; lines 2-3).
Regarding claim 14: The combination of 3GPP and Oscar disclose a UE/a method.
Furthermore, 3GPP discloses a UE/a method, wherein the information to instruct the release of the resource is transmitted from the base station, when the base station receives a PDU session release command (See Page 75; the UE receives a message from the NG-RAN node as a response to a request to release established PDU session resource).


Conclusion
19.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.

A. 	Talebi et al. 2019/0306251 A1 (Title: Data transmission over user plane for cellular IOT) (See abstract, Para. 0111-0112 & 0135-0138).
B.	Lee et al. 2019/0230556 A1 (Title: Apparatus and method for network function profile management) (See abstract & Para. 0085, 0153 & 0160).
C.	Dao et al. 2018/0199398 A1 (Title: System and methods for session management) (See abstract, Para. 0003-0005 & 0027-0029).

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076. The examiner can normally be reached M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/            Primary Examiner, Art Unit 2469